DIXON, Justice
(concurring) :
I concur in the result.
However, I cannot subscribe to the view that the legislative act in this case is unconstitutional as a denial of “equal protection of the laws.”
The legislature, it is true, has “discriminated” against the plaintiff. I am unable to determine that there is a constitutional provision against such discrimination.
However, it does appear that this legislation is local and special legislation, affecting the Parish of Iberia in a way that no other parish is treated. The act in question is probably defective and unconstitutional as violative of Louisiana Constitution Article IV, Section 6. Nowhere in the legislative act is there a recitation that notice was given as required by this section of the Constitution. Plaintiff alleged this deficiency as an alternative basis of unconstitutionality. A holding by this court that the act is unconstitutional as legislation local to the Parish of Iberia, enacted without complying with the mandatory requirements of Louisiana Constitution Article IV, Section 6, would, in my opinion, be much sounder than holding the act unconstitutional as a denial of equal protection.